Exhibit 10.6

REMARKETING AND INTEREST SERVICES AGREEMENT

This REMARKETING AND INTEREST SERVICES AGREEMENT, dated as of September 1, 2005
(the “Remarketing Agreement”), by and between TEMPUR PRODUCTION USA, INC., a
Virginia corporation (the “Company”), and BANC OF AMERICA SECURITIES LLC, a
Delaware limited liability company, as remarketing agent (the “Remarketing
Agent”);

W I T N E S S E T H:

WHEREAS, Bernalillo County, New Mexico, a political subdivision of the State of
New Mexico (the “Issuer”), has authorized the issuance and sale of its Taxable
Variable Rate Industrial Revenue Bonds (Tempur Production USA, Inc. Project)
Series 2005A, in the initial aggregate principal amount of $53,925,000 (the
“Initial Series 2005A Bonds”), pursuant to the provisions of a Trust Indenture,
dated as of the date hereof (the “Indenture”), by and between the Issuer and The
Bank of New York Trust Company, N.A., as trustee (the “Trustee”), in order,
among other things, to finance the acquisition and construction of a
manufacturing facility (the “Project”) to be leased by the Issuer to the Company
pursuant to the provisions of a Lease Agreement dated as of the date hereof (the
“Lease Agreement”) between the Issuer and the Company and used by the Company in
the manufacture of mattresses and neck pillows; and

WHEREAS, contemporaneously with the issuance of the Initial Series 2005A Bonds,
Bank of America, N.A. (the “Bank”) will issue its irrevocable Letter of Credit
(the “Letter of Credit”) in favor of the Trustee, for the account of the
Company, obligating the Bank to pay to the Trustee, in accordance with the terms
thereof, upon presentation of drafts and certificates as required therein,
certain amounts specified therein for payment of the principal or purchase price
of and interest on the Initial Series 2005A Bonds; and

WHEREAS, the Indenture permits the issuance by the Issuer of additional Taxable
Variable Rate Industrial Revenue Bonds (Tempur Production USA, Inc. Project)
Series 2005A (the “Additional Series 2005A Bonds”) from time to time bearing
interest at the same rates and repayable on the same dates as the Initial Series
2005A Bonds and otherwise on a parity with the Initial Series 2005A Bonds as to
security and right to payment from draws on the Letter of Credit, as amended in
connection with the issuance of such Additional Series 2005A Bonds (the Initial
Series 2005A Bonds and any Additional Series 2005A Bonds sold pursuant to the
terms of the Bond Purchase Agreement (as hereinafter defined) being hereinafter
referred to together as the “Series 2005A Bonds”) to finance additional costs of
the Project leased to the Company, provided that the aggregate principal amount
of the Series 2005A Bonds that may be issued under the Indenture shall not
exceed $75,000,000; and

WHEREAS, Banc of America Securities LLC, acting in its capacity as Underwriter
(the “Underwriter”), has agreed to purchase all of the Initial Series 2005A
Bonds on their date of issuance (the “Date of Issuance”) and, subject to
compliance with certain conditions, all Additional Series 2005A Bonds issued by
no later than May 1, 2007 on their respective dates of issuance (each such date
being hereinafter referred to as a “Closing Date”) pursuant to the terms of a
Bond Purchase Agreement dated October 26, 2005 (the “Bond Purchase Agreement”)
among the Underwriter, the Issuer and the Company; and

WHEREAS, the Series 2005A Bonds are subject to both optional and mandatory
tender for purchase by the holders thereof and to remarketing, all as provided
in the Indenture; and

WHEREAS, the Series 2005A Bonds are more fully described in the Official
Statement dated October 20, 2005 (together with all amendments, modifications
and supplements thereto, collectively the “Official Statement”) prepared in
connection with the purchase and sale of the Initial Series 2005A Bonds; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Company, with the approval of the Issuer, has requested that the
Remarketing Agent act as remarketing agent under the Indenture to perform
certain services as provided herein and in accordance with the Indenture after
the Series 2005A Bonds have been purchased by the Underwriter on the Date of
Issuance and each subsequent Closing Date, including, without limitation, the
remarketing of Series 2005A Bonds tendered for purchase as the designee of the
Company and the setting of the interest rate on the Series 2005A Bonds as the
designee of the Company and the Issuer, and the Remarketing Agent is willing to
accept such appointment and perform such services on the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, for and in consideration of the covenants herein made, and upon
the terms and subject to the conditions herein set forth, the parties hereto
agree as follows:

Section 1. Definitions. All capitalized terms used herein and not otherwise
herein defined shall have the meanings ascribed to them in the Indenture.

Section 2. Appointment of Remarketing Agent. Pursuant to the Indenture and this
Remarketing Agreement, Banc of America Securities LLC is hereby appointed as the
Remarketing Agent with respect to the Series 2005A Bonds, and Banc of America
Securities LLC hereby accepts such appointment, with such duties as described
herein and in the Indenture. Unless this Remarketing Agreement has been
previously terminated pursuant to the terms hereof and subject to Section 6(b)
below, Banc of America Securities LLC shall act as exclusive Remarketing Agent
with respect to the offer and sale of the Series 2005A Bonds in the secondary
market on the terms and conditions herein and in the Indenture contained at all
times.

Section 3. Remarketing of Series 2005A Bonds.

(a) The Remarketing Agent hereby agrees to perform the duties and obligations,
and only such duties and obligations, as are expressly imposed upon it as
Remarketing Agent herein and under the Indenture and, except as otherwise
provided in and subject to the limitations set forth in the Indenture, agrees to
use its reasonable best efforts to remarket the Series 2005A Bonds as set forth
in the Indenture, as agent and not as principal, to investors, each of which is
an institutional investor or other entity or person which the Remarketing Agent
has reason to believe to be accustomed to purchasing debt securities in a
minimum denomination of $100,000. The Remarketing Agent acknowledges that the
Series 2005A Bonds have not been registered with the Securities and Exchange
Commission under the Securities Act of 1933, as amended (the “1933 Act”), or any
state securities commission in reliance on exemptions from such registration and
covenants and agrees in performing its duties hereunder to comply in all
respects with, and to take no actions which would contravene, the 1933 Act or
the Blue Sky laws of any state.

It is understood and agreed upon by the parties hereto that the Remarketing
Agent is not acting as principal insofar as the purchase of Series 2005A Bonds
is concerned, and is only obligated to use its reasonable best efforts to
remarket the Series 2005A Bonds. The Remarketing Agent is not and shall not be
deemed to be acting as an underwriter for the Series 2005A Bonds and is in no
way obligated hereunder to advance its own funds to purchase the Series 2005A
Bonds. The foregoing shall in no way be deemed to limit the responsibilities and
obligations of the Bank to advance funds under the Letter of Credit pursuant to
the terms thereof.

(b) The Remarketing Agent shall have no duty to act hereunder to the extent the
Remarketing Agent is not required to perform its obligations under the Indenture
and shall have no duty to act under the Indenture to the extent it is not
required to perform its obligations hereunder. The Remarketing Agent may for its
own account or as broker or agent for others deal in Series 2005A Bonds and may
do anything any other Bondholder may do to the same extent as if the Remarketing
Agent were not serving as such. The Remarketing Agent may execute and perform
any of its duties hereunder or under the Indenture through agents, attorneys,
employees or co-remarketing agents and shall not be responsible for the
misconduct or negligence of any agent, attorney, employee or co-remarketing
agent appointed with due care.

 

2



--------------------------------------------------------------------------------

(c) The Remarketing Agent shall not be required to remarket any Series 2005A
Bonds if, subsequent to their date of issuance:

(i) Any representation of the Issuer made in the Bond Purchase Agreement, or
representation or warranty of the Company, made or incorporated by reference
herein shall prove to have been untrue, incorrect, incomplete or misleading in
any material respect and, in the reasonable opinion of the Remarketing Agent,
the marketability of the Series 2005A Bonds is materially and adversely affected
thereby;

(ii) A default by the Company in the observance or performance of any covenant
or agreement contained in Section 5 or Section 11 of this Remarketing Agreement
shall have occurred and be continuing;

(iii) A default by the Company in the observance or performance of any material
covenant or agreement contained in this Remarketing Agreement (other than those
specified in Section 3(c)(ii) above) shall have occurred and be continuing and,
in the reasonable opinion of the Remarketing Agent, the marketability of the
Series 2005A Bonds is materially and adversely affected thereby;

(iv) Any legislation, ordinance, rule or regulation shall have been enacted by
any governmental body, department or agency of the State of New Mexico or any
decision by any court of competent jurisdiction within the State of New Mexico
shall have been rendered that in the reasonable opinion of the Remarketing Agent
materially and adversely affects the marketability of the Series 2005A Bonds;

(v) Any legislation shall have been enacted, any decision by a court of the
United States shall have been rendered or any stop order, ruling, regulation or
official statement by or on behalf of the Securities and Exchange Commission or
other governmental agency shall have been made to the effect that the Series
2005A Bonds or the Indenture are not exempt from registration, qualification or
other requirements of the 1933 Act, the Trust Indenture Act of 1939, as amended
or other federal securities laws;

(vi) Any legislation shall have been enacted, any decision by a court of the
United States shall have been rendered or any ruling, regulation or official
statement by or on behalf of, the Comptroller of the Currency or the Federal
Reserve Board or other governmental agency shall have been made that would
render the Remarketing Agent’s activities hereunder illegal or subject it to
registration or licensing to which it is not now subject;

(vii) Any event shall have occurred or condition shall exist (including without
limitation insufficient coverage under the Letter of Credit of principal,
purchase price or interest payable on the Series 2005A Bonds while in any
particular Interest Rate mode as may be required by the Indenture, any material
adverse change in the financial condition of the Bank, the expiration of the
Letter of Credit or the issuance of a Substitute Letter of Credit) that, in the
reasonable opinion of the Remarketing Agent, materially and adversely affects
the marketability of the Series 2005A Bonds or the liquidity or security
therefor;

(viii) Any event shall have occurred, or information shall have become known
which, in the reasonable judgment of the Remarketing Agent, makes untrue in any
material adverse respect any statement or information contained in the Official
Statement, or has the effect that the Official Statement contains any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading; or

(ix) In the reasonable opinion of the Remarketing Agent the marketability of the
Series 2005A Bonds has been affected because (A) additional material
restrictions not in force as of their date of issuance shall have been imposed
upon trading in securities generally by any governmental authority or by a
national securities exchange, (B) any Event of Default exists under the
Indenture, (C) a general banking moratorium shall have been established by
federal or New Mexico authorities, or (D) war or an outbreak of hostilities or
other national or international calamity or crisis shall have occurred or
escalated to such a magnitude as in the reasonable opinion of the Remarketing
Agent to have a materially adverse effect on the marketability of the Series
2005A Bonds.

 

3



--------------------------------------------------------------------------------

Section 4. Determination of Interest Rates. The Remarketing Agent shall
determine the Interest Rate on the Series 2005A Bonds in accordance with, and
shall provide notice thereof to the parties in the manner and at the times set
forth in, Section 2.02 of the Indenture.

Section 5. Remarketing Agent Compensation. While the Series 2005A Bonds bear
interest at the Weekly Rate or a Flexible Rate, the Company shall pay the
Remarketing Agent on the first day of each January, April, July and October,
commencing January 1, 2006, and on the date of the occurrence of any of the
events referred to in clause (b) of the next sentence, for services rendered by
the Remarketing Agent under the Indenture and hereunder during the immediately
preceding up to three-month period, a remarketing fee equal to one-tenth of one
percent (0.1%) per annum of the average aggregate principal amount of Series
2005A Bonds outstanding during the period for which such fee is payable based on
the actual number of days in the period for which such fee is payable over a 365
or 366-day year, as the case may be. The remarketing fee shall be pro-rated
(a) for the period from the Date of Issuance through December 31, 2005, and
(b) for any period of less than three months from the most recent quarterly
payment date to which the fee has been paid during which (i) the Remarketing
Agent resigns or is removed or (ii) all of the Series 2005A Bonds are redeemed
in full, based upon the number of days during such period that any of the Series
2005A Bonds were outstanding or the Remarketing Agent was serving hereunder, as
the case may be. The Remarketing Agent reserves the right periodically to review
and possibly revise the remarketing fee payable by the Company hereunder based
on prevailing market conditions related to the remarketing of the Series 2005A
Bonds and other comparable securities; provided that any such revised
remarketing fee shall not be payable by the Company unless agreed to in writing
by the Company and the Remarketing Agent. The Company also agrees to pay or
reimburse the Remarketing Agent for all reasonable out-of-pocket costs and
expenses incurred by it in connection herewith, including, without limitation,
reasonable fees and disbursements of counsel to the Remarketing Agent.

Section 6. Resignation or Removal of Remarketing Agent.

(a) The Remarketing Agent may resign and be discharged of its duties and
obligations hereunder and under the Indenture and may be removed of all or a
portion of its duties and obligations hereunder and under the Indenture in the
manner and at the times specified in Section 9.12 of the Indenture. Upon the
resignation or removal of the Remarketing Agent, the Company shall cause a
successor Remarketing Agent to be appointed in accordance with Section 9.12 of
the Indenture.

(b) Notwithstanding the foregoing, with prior written notice to (but without the
consent of) the Issuer, the Company, the Trustee, the Fiscal Agent, the Bank and
the Bondholders, the Remarketing Agent may assign or transfer any or all of its
rights and obligations as remarketing agent hereunder and under the Indenture to
any other direct or indirect wholly-owned subsidiary of Bank of America
Corporation so long as such subsidiary meets the qualifications for a
Remarketing Agent set forth in the Indenture and is otherwise permitted to
perform such obligations under all applicable federal and state banking and
securities laws, rules and regulations.

Section 7. Reserved.

Section 8. Representations and Warranties of the Company. The Company represents
and warrants to the Remarketing Agent that each of the representations and
warranties of the Company contained in the Bond Purchase Agreement, the Lease
Agreement and the Credit Agreement is true and correct as of the date hereof and
is hereby made to the Remarketing Agent as if set forth herein, and the Company
is in compliance with all terms, covenants and conditions of the Bond Purchase
Agreement and each other agreement or document relating to the Series 2005A
Bonds to which it is a party.

Section 9. Disclosure Covenants.

(a) In the event that the Remarketing Agent, in connection with the remarketing
of the Series 2005A Bonds, is required to comply with Rule 15c2-12, as amended
(the “Rule”), of the Securities and Exchange Commission, the Company agrees to
take all actions as are necessary at that time to comply with the provisions of
the Rule.

 

4



--------------------------------------------------------------------------------

(b) The Company hereby approves the use and distribution of the Official
Statement (including any amendments, modifications and supplements thereto) and
all exhibits and appendices thereto and documents incorporated therein by
reference and all other documents provided by the Company to the Remarketing
Agent for use in the remarketing of the Series 2005A Bonds. The Company agrees
to cause the Remarketing Agent to be furnished with as many copies of the
Official Statement and all exhibits and appendices thereto and documents
incorporated by reference therein as the Remarketing Agent may reasonably
request and the Company agrees to furnish the Remarketing Agent with such other
information as the Company deems necessary or as the Remarketing Agent may
reasonably request from time to time in connection with the remarketing of the
Series 2005A Bonds in accordance with the terms hereof. If at any time during
the term of this Remarketing Agreement any event or condition known to the
Company relating to or affecting the Company, the use of proceeds of the Series
2005A Bonds, the Project or the Series 2005A Bonds or any document or agreement
related to the Series 2005A Bonds or executed in connection with the issuance or
original purchase and sale thereof shall occur which might affect the accuracy
or completeness of any statement of a material fact contained in the Official
Statement or any exhibit or appendix thereto or document incorporated by
reference therein or any other materials or information furnished by the Company
to the Remarketing Agent in connection with the remarketing or sale of any Bond
hereunder, the Company (i) shall promptly notify the Remarketing Agent in
writing of the circumstances and details of such event or condition, and
(ii) shall assist the Remarketing Agent in the preparation by the Remarketing
Agent, at the Company’s sole expense, of an appropriate amendment or supplement
to the Official Statement so that the Official Statement, as amended, will not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company further agrees, at its cost
and expense, to amend or supplement the Official Statement with the Remarketing
Agent’s assistance whenever requested by the Remarketing Agent when, in the
reasonable judgment of the Remarketing Agent, such amendment or supplementation
is required in order to offer and sell the Series 2005A Bonds in accordance with
federal and any applicable state securities laws.

Section 10. Additional Covenants. The Company will cooperate fully with, and
will pay all costs and reasonable expenses incurred by, the Remarketing Agent
(a) in obtaining and maintaining a rating on the Series 2005A Bonds by one of
the Rating Agencies so long as such a rating is reasonably deemed necessary by
the Remarketing Agent in its sole discretion in order to remarket the Series
2005A Bonds at the lowest interest cost to the Company and (b) in the
qualification of the Series 2005A Bonds for offering and sale and the
determination of the eligibility of the Series 2005A Bonds for investment under
the laws of such jurisdictions as the Remarketing Agent shall designate and will
use its reasonable best efforts to continue such qualification in effect so long
as required for the remarketing of the Series 2005A Bonds by the Remarketing
Agent, provided that the Company shall not be required to take any action that
would subject it to general service of process or to qualify as a foreign
corporation in any jurisdiction where it is not now so subject.

Section 11. Indemnification. The Remarketing Agent, and any member, director,
officer, official, employee or agent of the Remarketing Agent, and each person
who controls the Remarketing Agent within the meaning of Section 15 of the
1933 Act, or Section 20 of the Securities Exchange Act of 1934, as amended
(collectively, the “Indemnified Parties”), shall be entitled to all rights and
benefits provided to the Underwriter under Section 10 of the Bond Purchase
Agreement as if the Indemnified Parties were specifically named therein, subject
to any conditions and qualifications thereunder. Subject to any conditions and
qualifications under Section 10 of the Bond Purchase Agreement, the Company
agrees to indemnify any Indemnified Party for, and to hold it harmless against,
any loss, liability, claim (whether or not valid or meritorious), damages, costs
or expense (including, without limitation, counsel fees and disbursements) which
any Indemnified Party may incur arising out of or in connection with the
Indemnified Party’s performance of its obligations pursuant to this Remarketing
Agreement or the Indenture, except to the extent caused by the Indemnified
Party’s gross negligence, willful misconduct or bad faith.

Section 12. Failures by Purchasers. The Remarketing Agent shall not be liable to
the Issuer, the Company or the Bank on account of the failure of any person to
whom the Remarketing Agent has remarketed a Series 2005A Bond to pay for such
Series 2005A Bond or deliver any document in respect of such remarketing. If
there

 

5



--------------------------------------------------------------------------------

is such a failure, the Remarketing Agent will use its reasonable best efforts to
remarket such Series 2005A Bond to a substitute purchaser on the terms set forth
herein and in the Indenture.

Section 13. Notices.

(a) Any notice, request, direction, designation, consent, acknowledgment,
certification, appointment, waiver or other communication required or permitted
hereunder must be in writing except as expressly provided otherwise.

(b) Except as otherwise provided herein, any notice or other communication shall
be sufficiently given and deemed given when (i) delivered by hand, (ii) sent by
a nationally recognized overnight courier, (iii) mailed by first-class mail,
postage prepaid, or, (iv) unless specifically prohibited under the terms of the
Indenture, by telecopy under the provisions of this Remarketing Agreement,
addressed to the parties hereto, the Issuer, the Bank, the Trustee or the Fiscal
Agent at the addresses specified in Section 12.01(b) of the Indenture.

(c) Each of the parties hereto, the Issuer, the Bank, the Trustee and the Fiscal
Agent may, by written notice given hereunder to the others, designate any
further or different addresses to which or means by which, subsequent notices,
certificates, requests or other communications shall be sent.

Section 14. Governing Law. THIS REMARKETING AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW MEXICO APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE.

Section 15. Counterparts. This Remarketing Agreement may be executed in two
counterparts, each of which shall be an original and both of which, when taken
together, shall constitute but one and the same instrument.

Section 16. Binding Effect. This Remarketing Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns, except that the Company may not assign any of its rights or
obligations hereunder without the consent of the Remarketing Agent.

Section 17. Termination. This Remarketing Agreement shall terminate (except as
to rights to any fees, expenses and costs payable and rights to indemnity or
contribution, which shall survive any termination) on the earlier to occur of
(a) the removal or resignation of the Remarketing Agent pursuant to Section 6
hereof or (b) payment in full of all of the Series 2005A Bonds.

Section 18. Miscellaneous.

(a) Nothing herein shall be construed to make either party hereto an employee of
the other or to establish any fiduciary relationship between the Company and the
Remarketing Agent.

(b) This Remarketing Agreement may be amended from time to time only by an
instrument in writing executed by both parties hereto.

(c) The headings contained herein are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Remarketing
Agreement.

(d) If any one or more of the covenants, provisions or agreements contained in
this Remarketing Agreement shall be determined by a court of competent
jurisdiction to be invalid, the invalidity of such covenants, provisions and
agreements shall in no way affect the validity or effectiveness of the remainder
of this Remarketing Agreement, and this Remarketing Agreement shall continue in
full force to the fullest extent permitted by law.

(e) All of the representations, warranties and covenants made in this
Remarketing Agreement shall remain operative and in full force and effect,
regardless of (i) any investigation made by or on behalf of either party hereto,
(ii) delivery of and any payment for any Series 2005A Bonds hereunder, or
(iii) termination or cancellation of this Remarketing Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Remarketing Agreement to
be duly executed in their respective names by their duly authorized officers as
of the day and year first above written.

 

TEMPUR PRODUCTION USA, INC.

By:

  /s/    WILLIAM H. POCHE        

Name:

  William H. Poche

Title:

  Assistant Treasurer

 

BANC OF AMERICA SECURITIES LLC

By:

  /s/    W. JOHN ECKEL, JR.        

Name:

  W. John Eckel, Jr.

Title:

  Principal

 

7